Filed 12/1/15 P. v. Silvers CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063807

v.                                                                       (Super.Ct.No. FWV1500851)

PHILLIP TEDDY SILVERS,                                                   OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. Affirmed.

         Erica Gambale, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant, Phillip Teddy Silvers, filed a petition for resentencing

pursuant to Penal Code section 1170.18, which the court denied. After defendant filed a

notice of appeal, this court appointed counsel to represent him. Counsel has filed a brief


                                                             1
under the authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738, setting forth a statement of the case and identifying one potentially

arguable issue: whether the court erred in denying defendant’s petition. We affirm.

                             I. PROCEDURAL STATEMENT

       On March 6, 2015, the People charged defendant by felony complaint with

possession for sale of methamphetamine (count 1; Health & Saf. Code, § 11378) and

possession of ammunition by a prohibited person (count 2; Pen. Code, § 30305, subd.

(a)(1)). The People additionally alleged defendant had suffered a prior strike conviction.

(Pen. Code, §§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d).)

       On March 17, 2015, pursuant to a plea agreement, defendant pled no contest to the

count 2 offense.1 In return, the count 1 offense and the prior strike conviction allegation

were dismissed. The court sentenced defendant to the agreed upon term of incarceration

of the low term of 16 months.

       On April 13, 2015, defendant filed a petition for resentencing pursuant to Penal

Code section 1170.18. On May 8, the court denied the petition. The minute order for the

hearing reflects that the court “finds that [defendant] does not satisfy the criteria in Penal

Code [section] 1170.18 and is not eligible for resentencing.”




       1 The plea agreement actually reflects that defendant would be pleading guilty to
the count 2 offense.

                                              2
                                    II. DISCUSSION

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

(People v. Page (Oct. 23, 2015, E062760) ___ Cal.App.4th ___ [2015 WL 6437707] [p.

2] [Fourth Dist., Div. Two] [a defendant is ineligible for resentencing pursuant to Pen.

Code, § 1170.18 where the offense for which he was convicted is not specifically

enumerated within the statute]; People v. Garness (Nov. 9, 2015, E062947) ___

Cal.App.4th ___ [2015 WL 6859566] [pp. 2-3] [Fourth Dist., Div. Two] [same].)

                                   III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               KING
                                                                                           J.


We concur:

RAMIREZ
                       P. J.

MILLER
                          J.




                                             3